UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1823


DULCE MINOR,

                    Plaintiff - Appellant,

             v.

NATIONSTAR MORTGAGE, LLC; U. S. BANK NATIONAL ASSOCIATION,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cv-00258-JAG)


Submitted: October 17, 2017                                   Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dulce Minor, Appellant Pro Se. Massie Payne Cooper, TROUTMAN SANDERS, LLP,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dulce Minor appeals the district court’s order dismissing her complaint as barred

by res judicata and denying leave to amend as futile. We have reviewed the record and

find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and

affirm for the reasons stated by the district court. Minor v. Nationstar Mortgage, LLC,

No. 3:17-cv-00258-JAG (E.D. Va. June 30, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2